DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

This application contains claims directed to the following patentably distinct species

I.  Claims 1-4, 15 and 16 directed to a display panel driven at a driving frequency that is variable within a driving frequency range, as shown in Figure 1, wherein a pixel is defined according to the structure of Figure 2.

II.  Claims 1 and 5-7 directed to a display panel driven at a driving frequency that is variable within a driving frequency range, as shown in Figure 1, wherein a frame period includes an active period and a variable blank period as shown in Figure 3, and in the variable blank period, a scan driver does not provide a first scan signal and provides a second scan signal at least once in a case where a variable input frame frequency is lower than a second driving frequency.

III.  Claims 1, 5-6, and 8 directed to a display panel driven at a driving frequency that is variable within a driving frequency range, as shown in Figure 1, wherein a frame period includes an active period and a variable blank period as shown in Figure 3, and a controller includes a structure defined by Figure 8.

IV.  Claims 1, 5-6, and 9-10 directed to a display panel driven at a driving frequency that is variable within a driving frequency range, as shown in Figure 1, wherein a frame period includes an active period and a variable blank period as shown in Figure 3, and a controller includes a structure defined by Figure 10.

V.  Claims 1 and 11-14 directed to a display panel driven at a driving frequency that is variable within a driving frequency range, as shown in Figure 1, wherein a driving frequency is determined according to an input image data representing a still image, a controller includes a structure defined by Figure 12, and a frame period can include a driving frame period and a non-driving frame period.

VI.  Claims 1, 5-6, 15, and 17 directed to a display panel driven at a driving frequency that is variable within a driving frequency range, as shown in Figure 1, wherein a frame period includes an active period and a variable blank period as shown in Figure 3, and in the variable blank period, a scan driver does not provide a first scan signal and provides a second scan signal at least once in a case where a variable input frame frequency is lower than a maximum driving frequency.

VII.  Claims 18 and 19 directed to a display panel that receives input image data at a fixed input frame frequency and determines a driving frequency according to whether the input image data represents a still image, as represented by the structure of Figure 12, wherein a pixel is defined according to the structure of Figure 2.

VIII.  Claims 18 and 20 directed to a display panel that receives input image data at a fixed input frame frequency and determines a driving frequency according to whether the input image data represents a still image, as represented by the structure of Figure 12, wherein a controller sets a frame period as a driving frame period or a non-driving frame period, and in the driving frame period, a scan driver provides a first scan signal and a second scan signal, and in a non-driving frame period, the scan driver does not provide the first scan signal and provides the second scan signal.

The species are independent or distinct because the species recite structural and/or functional features of a display panel that have separate and/or independent utility.  The specific structural and/or functional features of each species are either not necessary to the other species as presently claimed, or are unusable in combination with the other species as presently claimed.  Each species is claimed to have utility that is distinct from that of the other species without requiring the features of the other species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 appears to be generic to a number of the cited species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require different search strategies and/or search queries, and a search for the specific structural and/or functional features of any one of the cited species is not likely to result in the discovery of art that is relevant to the other cited species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622